Citation Nr: 0030337	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected scar of the left temporoparietal region.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 




INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from October 1948 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In statements submitted to the Board and the RO the veteran 
has asserted that he has residuals of a head injury in 
addition to the service connected scar.  He asserts that 
these additional residuals should be service connected.  The 
RO has not adjudicated this claim.  Where the veteran raises 
a claim that has not yet been adjudicated, the proper course 
is to refer that issue to the RO.  Bruce v. West, 11 Vet. 
App. 405 (1998).  This issue is, accordingly, referred to the 
RO for adjudication.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has a 3-inch curvilinear well-healed scar 
that is located within the veteran's hairline and that is no 
more than moderately disfiguring.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a scar of the temporoparietal region 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.118, 4.24a, Diagnostic Code (DCs) 7800, 
7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for the disability at issue was 
established in a March 1953 rating action.  A noncompensable 
rating was established.  This grant was based on service 
medical records (SMRs) which reflect that the veteran 
suffered a head injury when he fell off of a truck in 1944.  
He incurred a mild concussion and lacerations in the left 
temporal-parietal region.  

Post-service records include a November 1983 outpatient 
treatment record in which it was reported that the veteran 
complained that the scar over the parietal area of the scalp 
was sensitive and tender to touch or pressure.

Upon VA examination in February 1985, a right angle scar 
which was 1/2 inch across the skull and 1-inch posteriorly was 
noted.  The scar was red in color and tender to palpation.  
The area around the scar was elevated to a distance of 1 1/2 
inches and this area was also tender to palpation.  The 
diagnosis was keloid scar over the left temporoparietal area 
of the skull.  

In an April 1985 rating decision, a 10 percent rating was 
granted, effective November 25, 1983.  

This 10 percent rating was confirmed and continued in a 
February 1986 rating decision based on clinical findings made 
at a VA examination in January 1986.  At that time, an 
inverted "Y" shaped scar with small tissue swelling and 2+ 
tenderness was noted.  The scar was described as healed. 

In March 1999 the RO confirmed and continued the 10 percent 
rating.  This rating action was based on private medical 
records in the 1990s which did not mention of findings 
related to the service-connected scar.  It was noted that the 
veteran had failed to appear for two scheduled examinations 
in December 1998.  

The veteran was examined by VA in April 1999.  At that time, 
a three inch curvilinear, well-healed scar at the left 
temporal/parietal region was noted.  The scar was described 
as tender.  Color photos of the scar were taken and are a 
part of the record.  These show the scar located on the 
veteran's scalp in an area surrounded by hair.  Neurological 
examination in May 1999 revealed that the veteran gave a 
medical history of a severe closed head injury during service 
with a lengthy recovery period.  It was noted that the 
veteran was apparently successful in his work although he was 
self-employed.  Given the veteran the benefit of the doubt, 
the examiner opined that the veteran probably had had at 
least some minor residual difficulties related to his closed 
head injury if not from organic brain dysfunction at least 
from a psychological basis.  The veteran refused additional 
testing.  

Criteria and Analysis

Recently enacted legislation established a duty on the part 
of VA to seek relevant private and government treatment 
records, and to afford examinations in appropriate 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5103, 5103A).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

The Ro assigned a 10 percent evaluation to the left 
temporoparietal region scar under the provisions of 38 C.F.R. 
§ 4.118, DC 7804 for superficial scars that are tender and 
painful on objective demonstration.  That is the only rating 
under that code.  Also applicable is DC 7800 which provides a 
10 percent evaluation for a moderately disfiguring scar.  A 
30 percent evaluation is assigned for a severely disfiguring 
scar, especially if producing a marked or unsightly deformity 
of the eyelids, lips, or auricles.  A 50 percent evaluation 
is assigned for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective provisions of DC 7800 
to result in a rating in excess of 10 percent.  The medical 
evidence of record demonstrates a well-healed 3-inch 
curvilinear scar on the left temporoparietal region.  Given 
the size of the scar, and its location away from the 
veteran's face, the Board is unable to conclude that is more 
than moderately disfiguring.  A higher evaluation would 
require that it be severely disfiguring with marked or 
unsightly deformity of the eyelids, lips, or auricles.  The 
veteran's scar does not involve the eyelids, lips or 
auricles.  Consequently, an evaluation in excess of 10 
percent under DCs 7804 or 7800 is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, DCs 7800, 7804.  

As noted in the introduction to this decision, the veteran 
has asserted that he has additional disabilities attributable 
to an inservice head injury.  He has asserted that these 
additional disabilities have had an impact on his ability to 
work.  However, he has not asserted, nor does the record show 
that the service connected scar has caused marked 
interference with employment or required any periods of 
recent hospitalization.  As such the question of entitlement 
to an extraschedular rating has not been raised.  Shipwash v. 
Brown, 8 Vet App 218 (1995); 38 C.F.R. § 3.321 (1999).


ORDER

A rating in excess of 10 percent for a left temporoparietal 
region scar is not warranted.  




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 4 -


